DETAILED ACTION
Note to Applicant
Claim 15 is not listed (i.e. the number is skipped) in the listing of claims.  As such, claim 15 is considered cancelled.

Specification
The spec amendment received 10/28/21 is accepted.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 is dependent on cancelled claim 6. For purposes of examination, the Examiner will construe claim 7 dependent on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 7, 16, 17, 19, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (herein “Sullivan”; US Pub. No. 2014/0113745 A1) in view of Ricarte et al. (herein “Ricarte”; Phase Separation and self-assembly in vitrimers: hierarchical .
Regarding claim 1, Sullivan discloses a golf ball comprising a core (par. [0054]; noting an inner core); an intermediate layer disposed between the core and cover (par. [0090]; noting an outer core and par. [0184] for the cover), wherein the intermediate layer is formed from a thermoplastic blend composition comprising a thermoplastic ionomer (pars. [0099] and [0107]) and a polyethylene-based vitrimer (pars. [0107] and [0151]-[0152]; noting a polyethylene-based thermoplastic “converted” to a thermoset by some level of irreversible, covalent cross-linking is generally a “vitrimer”; and noting this can be used in the outer core; see also applicant’s spec, page 5, lines 21-22 defining “vitrimer” as a material that “consists of covalent organic networks having permanent connectivity at all temperatures”); wherein the polyethylene-based vitrimer has a polyethylene backbone (par. [0151]), and crosslinked with a crosslinker (pars. [0151]-[0152]; noting specifically “incorporation of additional free radical initiator groups” makes this obvious). It is noted that Sullivan does not specifically disclose a vitrimer that is grafted with dioxaborolane maleimide, and a crosslinker containing dioxaborolane functional groups.  However, Ricarte makes obvious a polyethylene vitrimer that is grafted with dioxaborolane maleimide, and a crosslinker containing dioxaborolane functional groups (page 2; i.e. polyethylene grafted with dioxaborolane maleimide; see also bottom of page 4 to top of page 5).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Sullivan to use vitrimer that is grafted with dioxaborolane maleimide, and a crosslinker containing dioxaborolane functional groups as taught by Ricarte because doing so would be a simple substitution of one element (a polyethylene vitrimer that is grafted with dioxaborolane maleimide, and a crosslinker containing dioxaborolane 
Regarding claim 3, the combined Sullivan and Ricarte disclose that the polyethylene-based vitrimer has a crosslink density of from about 0.2 to about 0.8 (Ricarte: page 7, Table 1, Sample PE-v-4-0.5 at 0.53).
Regarding claim 4, it is noted that the combined Sullivan and Ricarte do not specifically disclose that the polyethylene-based vitrimer has a crosslink density of greater than 0.8.  However, Ricarte discloses that the crosslink density may be varied based on the amount of dioxaborolane maleimide used in creating the vitrimer (pages 6-7, Table 1).  In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see applicant’s spec, page 6, lines 14-24, applicant giving no criticality to the use of “greater than 0.8” over the use of “0.2 to 0.8”).  Furthermore, to support the Examiner’s assertion that the crosslink density is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Ricarte which specifically states that crosslink density is a result-effective variable based on the amount of dioxaborolane maleimide used (page 6).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact crosslink density could be optimized through routine experimentation based on the amount of dioxaborolane maleimide used in creating the vitrimer.
that the at least one polyethylene-based vitrimer and the thermoplastic ionomer are blended in a weight percent ratio of from about 2:98 to about 50:50 (Sullivan: par. [0107]; noting the vitrimer, aka non-acid polyolefin comprising ethylene, may be present in the amount of 50 to 10% weight based on the combination of the ionomer/acid polymer and the non-acid polymer, aka the vitrimer; so the ionomer/acid polymer can be present in the amount of 50 to 10%; making obvious 50/50 to 10/90).
Regarding claim 16, the combined Sullivan and Ricarte disclose that the thermoplastic blend composition has a material hardness of from about 20 Shore D to about 70 Shore D (Sullivan: par. [0171]; noting 40 to 90 Shore D making obvious the claimed range).
Regarding claim 17, the combined Sullivan and Ricarte disclose that the at least one intermediate layer consists of the thermoplastic blend composition (Sullivan: pars. [0150] and [0107]; making obvious the materials can be used in “blend”).
Regarding claim 19, the combined Sullivan and Ricarte disclose that the intermediate layer surrounds a single core (Sullivan: Fig. 3 and par. [0054], [0090], and [0151]; noting the converted thermoplastic, aka the vitrimer, can be the outer core).
Regarding claims 22-27, the claims claim physical properties of the vitrimer or the thermoplastic blend containing the vitrimer.  The Examiner notes that melt flow index, freezing transition temperatures, and relaxation time of the vitrimer are considered inherent result effective variables based on the amount of dioxaborolane maleimide used in the vitrimer (i.e. it is well known that the extent of cross-linking directly affects these measured properties).  As such, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, .


Response to Arguments
Applicant's arguments filed 10/28/21 have been fully considered but they are not persuasive.
In the Remarks, received 10/28/21, applicant states (emphasis added):
Sullivan is totally devoid of any teaching whatsoever of blending a thermoplastic ionomer and a polymer having a backbone that is grafted and crosslinked with a crosslinker, much less wherein that polymer is a polyethylene-based vitrimer having a polyethylene backbone grafted with dioxaborolane maleimide and crosslinked with a crosslinker containing dioxaborolane functional groups.

	In this regard, the Examiner’s referenced paragraph [0107] of Sullivan merely teaches
blending thermoplastic ionomers with each other, without any recognition whatsoever of blending a thermoplastic ionomer and a polymer having a backbone that is grafted and crosslinked with a crosslinker.

On the contrary, Sullivan par. [0107] states the following (emphasis added):
The ionomer composition optionally comprises at least one additional  polymer component selected from…polyolefins, such as linear, branched, or cyclic, C2-C40 olefins, particularly polymers comprising ethylene or propylene copolymerized with one or more C2-C40 olefins, C3-C20 α-olefins, or C3-C10 α-olefins…


In a particular embodiment, the ionomer composition comprises an acid copolymer and an additional polymer component, wherein the additional polymer component is a non-acid polymer present in an 


	Sullivan par. [0151] goes on to state (pars. [0151]-[0152]; emphasis added):

For example, thermoplastic polyolefins such as linear low density polyethylene (LLDPE), low density polyethylene (LDPE), and high density polyethylene (HDPE) may be cross-linked to form bonds between the polymer chains.  The cross-linked thermoplastic material typically has improved physical properties and strength over non-cross-linked thermoplastics, particularly at temperatures above the crystalline melting point.  

Looking at par. [0151] and [0107] in conjunction, it is completely obvious that the “at least one additional polymer” may be a “non-acid polymer” in the form of a polyolefin comprising ethylene (aka a polyethylene-based vitrimer having a polyethylene backbone).  Restated, applicant only looks to the first sentence of par. [0107]. However, Sullivan discloses a list of “additional polymer components” that may be included with the ionomer composition.  Par. [0099] goes on to makes obvious that ionomer composition may be “thermoplastic”.
Applicant also argues:
In fact, Applicant’s recited thermoplastic blend composition isn’t even a thermoset material. Instead, the intermediate layer is formed from a thermoplastic blend composition comprising a thermoplastic ionomer and a polyethylene-based vitrimer, wherein the polyethylene-based vitrimer has a polyethylene backbone-grafted with dioxaborolane maleimide- and crosslinked with a crosslinker containing dioxaborolane functional groups.

The Examiner is completely unclear as to the specific point of applicant’s argument.  As per Sullivan: par. [0151], vitrimers are thermoplastics that are “converted” into pseudo-thermosets (but also see applicant’s spec, page 1, lines 30-32; page 2, lines 7-10; page 4, lines 5-7, etc. stating exactly the same thing: a thermoplastic with some thermoset characteristics).  Restated, the Examiner sees absolutely no distinction. 
The arguments with regards to Ricarte are moot.  The Examiner believes that Sullivan makes obvious combining the ionomer with the vitrimer.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
11/2/21
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711